Citation Nr: 1550609	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to the Veteran's service-connected tinnitus.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks service connection for a psychiatric disorder, which he asserts was caused by various in-service events, or alternatively, was caused or aggravated by his service-connected tinnitus. 

A June 2008 VA social work psychosocial assessment indicates that the Veteran reported symptoms of sadness, irritability, helplessness, and hopelessness.  He denied serving in combat, but stated that he experienced psychological pressure and mistreatment from his superiors during service.  He also reported an accident during service involving a bazooka, which "destroyed" his right tympanic membrane and resulted in tinnitus.  It was also noted that "medical conditions and tinnitus condition [were] triggering symptoms of anxiety and depression."  The diagnoses included major depressive disorder, rule out anxiety disorder, and rule out mood disorder "due to medical condition (tinnitus)."

A September 2008 VA primary care note indicates that the Veteran could "not stop talking about his tinnitus which happened in the [1950's] after a bomb exploded nearby."  A May 2010 VA audiology note indicates that the Veteran continued to complaint of constant tinnitus in the right ear.  An October 2011 VA psychiatric treatment record shows that the Veteran was "finding it hard to live with his tinnitus. . . ."  

A February 2013 VA psychiatry note indicates that the Veteran complained "about his tinnitus and how that affects his mood."  Axis IV psychosocial and environmental stressors included the Veteran's health problems.  The diagnoses were major depression, non-psychotic, and dementia, Alzheimer's type versus vascular dementia.

In July 2015, the Board remanded the Veteran's service connection claim for another VA examination and medical opinion.  Specifically, the Board directed the examiner to provide an opinion as to whether a currently or previously diagnosed psychiatric disorder "was caused or permanently worsened by the Veteran's service connected tinnitus."

In October 2015, the Veteran received another VA examination in which the examiner indicated that the Veteran's cognitive impairment overshadowed any other psychiatric symptoms the Veteran might have exhibited at the time.  Nevertheless, the examiner reviewed the evidence of record and opined that a psychiatric disorder was "less likely than not . . . proximately due to or the result of the Veteran's service-connected condition."  In support of this, the examiner provided the following rationale:

[The] Veteran sought psychiatric care in 2008, forty-nine years after his military discharge, and the events that led to his service-connected conditions.  A temporal relationship between the neuropsychiatric disorder and the service connected physical conditions is not established.  [In June 2008,] the diagnosis of [rule out] mood disorder due to medical condition (tinnitus) was made by a non-physician, who lacks the expertise to make a psychiatric diagnosis.  Although [in February 2013], the psychiatrist stated: "he complains about his tinnitus and how that affects his mood."  Apparently, it was not considered a sufficiently severe to be considere[ed] a symptom and was not mentioned[ed] in the assessment.

The Board finds that the October 2015 opinion inadequate because the examiner only provided an opinion as to whether a psychiatric disorder was caused by the Veteran's service-connected tinnitus and did not address aggravation.  Accordingly, a remand is necessary in order to obtain a supplement opinion that complies with the Board's July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The electronic claims file must be made available to the October 2015 VA examiner in order to obtain a supplemental opinion.  If the October 2015 VA examiner is not available or unable to provide the required opinion, the evidence of record must be provided to another appropriate examiner.  The examiner must review all pertinent records associated with the evidence of record, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, including, but not limited to, anxiety, depression, and mood disorder, was/were aggravated, permanently worsened, by the Veteran's service-connected tinnitus.  In doing so the examiner must specifically consider and discuss: (a) a July 2008 VA social work psychological assessment indicating that "medical conditions and tinnitus condition [are] triggering symptoms of anxiety and depression" and showing a diagnosis of major depressive disorder, rule out anxiety disorder, and rule out mood disorder "due to medical condition (tinnitus)"; (b) an October 2011 VA psychiatric treatment record showing that the Veteran was reportedly "finding it hard to live with his tinnitus"; and (c) a 

February 2013 VA psychiatry note indicating that the Veteran complained "about his tinnitus and how that affects his mood" and listing the Veteran's health problems among the Axis IV psychosocial and environmental stressors.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




